MCDONALD, J.,
concurring. I concur in the result reached by the majority for the following reason.
The plaintiffs concede that they had actual notice of the decision of the department of motor vehicles (department) more than forty-five days before filing their appeals. See General Statutes § 4-183 (c). This *449court has held on numerous occasions that actual notice is sufficient to overcome potential defects in statutorily prescribed manners and forms of notice. See Russell v. R. N. Russell Welding, Inc., 226 Conn. 508, 512, 627 A.2d 1344 (1993); Okee Industries, Inc. v. National Grange Mutual Ins. Co., 225 Conn. 367, 375-78, 623 A.2d 483 (1993); Jefferson Garden Associates v. Greene, 202 Conn. 128, 138, 148-49, 520 A.2d 173 (1987); Rogers v. Commission on Human Rights & Opportunities, 195 Conn. 543, 549, 489 A.2d 368 (1985).
General Statutes § 4-180 (c) provides that a decision shall be delivered “personally or by United States mail, certified or registered, postage prepaid, return receipt requested.” The entire thrust of the statute is to ensure that the parties receive actual notice of the effective date of the decision, and the prescribed statutoiy requirements act to create testimonial or documentary evidence of the time of delivery. Since the plaintiffs had actual notice of the department’s decision more than forty-five days before filing their appeals, they cannot complain that the agency failed to abide by the provisions of § 4-180 (c).